


110 HR 2433 IH: To prohibit the designation of any agency, bureau, or

U.S. House of Representatives
2007-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2433
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2007
			Mr. DeFazio
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To prohibit the designation of any agency, bureau, or
		  other entity of the Department of Homeland Security as a separate agency or
		  bureau for purposes of post employment restrictions in title 18, United States
		  Code.
	
	
		1.Integrity in
			 post-employment
			(a)Designations as
			 separate agencies and bureaus barredNo agency, bureau, or other
			 entity of the Department of Homeland Security may be designated under section
			 207(h)(1) of title 18, United States Code, as a separate agency or
			 bureau.
			(b)Effective
			 Date
				(1)In
			 generalThis section takes effect on the date of the enactment of
			 this Act.
				(2)Applicability to
			 designationsThe following shall cease to be effective on the
			 date of the enactment of this Act:
					(A)Any waiver of
			 restrictions made under section 207(c)(2)(C) of title 18, United States Code,
			 before the enactment of this Act, with respect to any position, or category of
			 positions, in the Department of Homeland Security.
					(B)Any designation of
			 an agency, bureau, or other entity in the Department of Homeland Security,
			 before the enactment of this Act, under section 207(h)(1) of title 18, United
			 States Code, as a separate agency or bureau.
					
